FERGUSON, Judge.
A final judgment of dissolution which ordered the husband to pay fees to the wife’s attorney did not bar a separate action by the wife’s attorney to recover fees on a contract, by terms of which she agreed to compensate her attorney at the rate of $100 per hour and to be personally liable to the extent that those' fees exceeded the amount awarded by the court in the dissolution proceeding.1 Barranco, Darlson, Daniel & Bluestein v. Winner, 386 So.2d 1277 (Fla. 3d DCA 1980).
Reversed and remanded for further proceedings on both the complaint and counterclaim.

. The Retainer Agreement executed by the parties provided:
7. It is further understood and agreed that any amounts due and payable for and on account of costs and attorneys [sic] fees which are not awarded by the Court to Graciela Maria Mendoza [wife] shall be paid by her and guaranteed by Gustavo Alonso [wife’s father].